PER CURIAM.
- Whereas, the judgment of this court was entered on December 10, 1963 (158 So.2d 580) reversing the judgment of the Civil Court of Record for Dade County in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 3, 1965 (174 So.2d 541) and mandate dated March 31, 1965, now lodged in this court, quashed this court’s judgment with directions to reinstate the judgment of the trial court;
Now, therefore, It is Ordered that the mandate of this court issued on Januaiy 7,-1964 is withdrawn, the opinion and judgment of this court filed December 10, 1963 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the Civil Court of Record appealed from in this cause is reinstated and affirmed; costs allowed shall be taxed in the trial court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).